Mr. Justice Olin
delivered the opinion of the court:
This was an action of ejectment, tried at the circuit, brought to recover the possession of lots 1, 12, 13, and 14, in square No. 361, in this city.
The plaintiffs show that their ancestor, Ezra Yarden, had the title to these lots prior to July, 1814, and that they were his heirs at law.
The defendant in possession, for the purpose of showing title out of the plaintiffs, offered iu evidence a deed of assignment of said premises, executed July 5, 1814, to Charles Glover, his heirs and assigns, under and in pursuance of the insolvent law then existing in this District.
Todd, the defendant, gave no evidence tending to show a paper title in himself from Glover, nor did the plaintiff give any to the premises in dispute of possession in themselves or those under whom they claimed since 1814.
Hpon this state of facts Justice MacArthur directed a verdict for defendant. The question arising in the case is, whether this court will not presume, after the lapse of half a century, that the insolvent, Yarden, paid his debts without a resort to the property assigned for that purpose, and that a reconveyance of this property was made to Yarden. From ,©ur experience in reference to the settlement of the estate of insolvents, these presumptions seem to us a little too violent.
The judgment of the circuit must be affirmed.